Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 1 of 30

EXHIBIT 1

EXHIBIT 1

ATTGRNEYS AND
CoUNsELORS AT ¥..Aw
OFEce: (’!?5) 284~3888 Fax: (775) 284-3838
P. 0. Box 62~ Rm¢o,NEvADA 89504

327 CAL!FORN!A AVENUE~ RF_NO, N£W.DA 89509

 

FAHRENDORP,
VILoRJ.A,

OLIPHANT

& OSTER L_L_;»_

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 2 of 30

F l L E D
§ !E|e'ctronica||y
CV1B-O2311
2019-01-29 10:19:03 AM
Jacqueline Bryant
Clerk of the Court
Transaction # 7090316 : csu!ez

C

5_\

1005
R. Shawn O]iphant, Esq.

’_‘1_‘|-1)-»4»--\»__¢
‘-"'-¥>WN»-\c>

 

¢_l.
O`\

 

1\3[\31\3

2 Nevada Bar No. 6441
3 FAHRENDOR,F, VILORIA,
OLIPI-IA.NT 8c OSTER L.]'_..P.
4 P.O. Box 62
Reno, Nevads. 89504
5 (775) 284-8888
6 Attorneys Plaintiff
7 IN THE SECOND JUDICIAL DISTRICT COURT OF TI-IE STATE OP NEVADA
8 IN AND FOR THE COUNTY OF WASI~IOE
9 PBGGY AN GLE'I‘ON, an individual,
Plaintiff, Cs.se No: CV18-02311
vs. Dept. No: 1
FCPT RESTAURANT PROPER'I`IES, LLC;
GMRI, INC. and DOE.S I~X`X, ROE
conPonATloNs I~)o:, non ENGINEERING A EP CE OF SERVICE
COMPANIES I~X'X, ROE CONSTRUCTION
COMP.ANIES I-M, and DOE MANAGBMBN'I'
P`IRMS I~XX, J`,nclusive,
Defendants.

Se):vice of a copy of the Summons and iled-stamped copyr of the Amended Complaint in the
above entitled action is hereby aclmowleclged and accepted by the undersigned on behaif of
Defendant GMRI, INC., .A Fore.ign Corporation, licensed in and conducting busin<;ss in the County
of \Y/ashoe, State of Nevada.

AFFIRMATION ,

ansuant to NRS 239]3.050, the undersigned does hereby affirm that the preceding
document does not contain the Personal information of any person as deB.ned in NRS 603A.040.

DA'I`ED this g \ day of]anuary, 2019.

LEWIS BRISBOIS
. x 1
B?: %/¢ kw . _

 

I\}
'--.1

Mary»Ann S. El]is
Attorneys for Defendants

I\.)
00

'|.'l

 

 

 

60
3a
m
sia
C`IOO
3§?§
§§o§
<E“yl-L\
¢“¢~fz
w§”*o”
acme
de
EYWY
¢§§o
UG-H
p-\.O
o°‘!
E
O
LL.°
§
a<"‘“
aaa
§~e
)*-I
<>Q
£-1-4 O

 

& OSTER L.LJ>.

327 CAL:FORNM AVENUE ~ RENO, NEvAna 89509

Case 3:19-cV-00071-LRH-CBC Document 1-1 Filed 02/08/19 Page 3 of 30

\ooe-ac\'r.n-I=~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

F l L E D
v Electronieaiiy.
CV1B-0231‘|
2019-01~10 10:50:30 AM
Jac ue¥ine Bryant
1090 ' Ci¢r §fiii§i;ziisn `
R. Shaw_'n Oliphant, Esq. T"ansa° '°" ' CV€

Nevada Bar No. 6441

FAHRENDOR.F, VILORIA,
OLIPHANT & OSTER L.L.P.

P.O. BGX 62 '

Reno, Nevacla 89504

` (775) asass`ss

Attorneys Plaintiff

IN 'I`I-IE SECOND ]UDICIAL DISTRICT COURT OP THE STA'I`E OF NEVADA
IN AND FOR THE COUNTY OF WASI-IOE

PEG GY ANGLETON, an individual,

Plaintiff, Case No: CV18-02311
vs. Dept. No: 1

FCPT R_ES'I`AUR_ANT PROPERTIES, LLC;

GMRI, INC. and moss I~‘o{, non
coaPoRATIONs I-X§t, non ENGINBERING AMENDED MPLAI T

COMPANIBS I-H, ROE CONSTRUCTION LQ;¢§D.B_LQQ.LH_MLE@EMU_IS_L_\M

cOMPaNIBsz-xx,aad DOEMANAGEMENT Sibl@a rd va in x ess f 0 0 9
FIRMS I-XX, inclusive, nd d€CI'd t din `011

 

Defendants.

 

COMBS NOW, Plaintit'f, PEGGY ANGLETON, by and through her attorneys of record,

FAHRENDORF, V`.[LOR_T_A, OLIPHANT &. OSTER, L.L.P., and allege as folloWs:
I. PARTIES AND ]URI SDICTION

1. Piaintiff is, and at all relevant times herein was, a resident of the County of Washoe,
State of Nevada.

2. Plaino`ff is a 65 year old female Who has a disability in that she has a physical or
mental impairment that substantially limits one or more of her major life activities of the person, has
a record of such an impairment or is regarded as having such an impairment

3. Plainiiff is informed and believes, and thereupon aileges, that Defendant, FCP'I`
R_`E`.STAURANT PROPERTIES, LLC, is a Foreign limited liability Company, licensed in and
conducting business in the County of Clark, State of Nevada. l

/ //
990793.dec -1_. 12

 

 

 

A'rroRNEYS ,\Nn
CouNsELoas A'r L.Aw
Ofi’lce: ('!75) 284-8888 Fa\c: {775) 284-3833

FAHRENDORF,
Vlrolua,

P. 0. BOX 62 ~ RBQO, NEVADA 89504
327 C.aLu-'oRMA AveNue- RF.NO, NEVADA 89509

OLH=HANT

 

& OSTER L_LJ>.

Case 3:19-cV-00071-LRH-CBC Document 1-1 Filed 02/08/19 Page 4 of 30

\Doo-~lO\Lh-t>~wt\.>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

4. Piaintiff is informed and beiieves, and thereupon alieges, that Defendant GMRI,
INC., is a Foreign Corporation, licensed in and conducting business in the County of Washoe, State
of Nevada as owners and doing business as Oiive Garden located at 4900 S. Vl.tginia St., Reno,
Nevada 89502. l

5. Pursuant to NRCP (‘lO)(a) and N.rr)‘eabe)"ger He)m/e.r-We)'ke GMBH a Vi`mle/s, 107
Nev. 873,‘-822 P.Zd 1100 (1991), the true name and capacities of Defendants designated as DOES 1-
10, Whether individual, corporate, associate or otherwise are unknown to Plaintiff at this time and,
therefore, Plaintiff sues said Defendants by fictitious names. Plaintiff is informed and believes and
thereon alleges that each of the said DOE Defendants are responsible in some manner for the
events and occurrences referenced herein and that said DOE Defenciants are jointiy and severally
liable for the injuries and damages suffered by Plaintift` as alleged herein Plaintiff Wili ask leave of
the Court to amend her Cornplaint to substitute the true names and capacities of said DOE
Defendants When Piaintiff becomes aware of the true names of said DOE Defendants.

6. Piaintiff is informed and believes, and upon such information and belief, alleges that _
each of the Defendants designated herein by such fictitious names are negligently responsible in
some manner for the events and happenings herein referred to and negligently caused the injuries to
Plaintiff as these Defendants were involved in the initiation, approvai, support, maintenance or
execution of die construction \vork and/ or wrongful acts on the premises located at 4900 S. Virginia
St., R.eno, Nevada 89502 (“Property" , upon \.vhich this litigation is based Piaintiff further alleges
that each Defendant designated herein by such fictitious names are and at all times relevant hereto
were, agents of each other and have ratified the acts of each other Defendant and acted within the
course and scope of such agency and have the right to control the actions of the remaining
Defendants.

7. At all times herein mentioned, Defendants, and each of them Were the apparent
ostensible principais, principals, apparent ostensible agents, agents, apparent ostensible servants,
servants, apparent ostensibie employees, employees, apparent ostensible assistants, assistants,
apparent ostensible consultants and consultants of their co~Defendants, apparent and ostensible

contractors and subcontractors, and Were as such acting within the course, scope and authority of

990793.doc -2- 1 ,3

 

 

 

AT!`ORN EYS .ANB

Couwsetoas A'r raw
Oliice: ('!75) 284-8883 Fa.~c: (7‘!5) 284~3838
P. 0, Bo>: 62 ~ ReNo, NEVADA 89504

327 CALlFoaNU_ Avt~:Nue ~ RENo, NB'ADA 89509

 

8c OsTBa t.cp.

FAHRENDORP,
VILORIA,
OLIPHANT

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 5 of 30

hhth

\OOO"--JO\

10
11
12
13
14
15
15
17
18
19
20
21
22
23
24
25
26
27
28

 

 

said agency and/ or employment and that each and every act of such Defendants, as aforesaid, when
acting as a principal agent, ernl:)ioyeea assistant or consultantl were responsible in some manner for
the events and happenings herein referred to.

8. ` That the facts and circumstances that give rise to the subject lawsuit occurred in
Washoe County, Nevada, at the Property.

9. Plainl:iff is informed and b.elieves, that at all relevant times herein, Defendants
owned, leased, or operated a restaurant at the Property known as the Olive Garden (“Restaurant”).

II, GENERAL FACTUAL A.LLE GATIONS

9. On or about june 27, 2017, Plaintiff placed a to-go order from the Restaurant. After
picking up her food, Plainu`.ff was directed by an employee of the Restaurant to exit out of a side
door because the front entry was closed due to remodeling of the building Plaintiff exited the side
door, as directed by Defendants, carrying her food, her purse and her portable oxygen, at which time
she tripped off the unmarked vertical ledge outside of the side door of the Restaurant breaking her
left foot, bumping her head hard, hitting her elbow, and breaking her glasses on the ground when
she landed. -

10. After Pla_intiff fell and was waiting for an ambulance, employees of Defendants

placed “caution tape” and “watch your step” signs around the unmarked vertical ledge where

Plaintiff fell.
FIR T A E l N
(Negligence Per Se)
11. Plaintiff repeats and incorporates by reference the paragraphs as set forth above.

12. At all times material hereto, Defendants had a duty to design and construct, or make
alterations to the Restaurant that render it readily accessible to and usable by individuals with
disabilities in accordance with the Amerlcans with I)isability Act {“Act”) as determined by the ADA
Accessibility Guideiines and Standards for r\.ccessible Design (“Guidelines”).

13. 'I`he City of R.eno and Washoe County have adopted the International Building Code
(“Code”).

/ / /
990793.doc -3- 1 _4

 

A‘l'rORt~.EYS aND
CouNseLoRs AT law
OHice: (775} 284~8888 Fa:<: (7?5) 284~3838

FAHRENDORF,
VlLoRIA,
OLIPHANT

P. O. BoX 62 ~ RENo,NEvADA 89504
327 CAL:FORMA Avl=.NuE - RENo, dieva S9509

 

& Os'ma t.o»_

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 6 of 30

“-IO\M-P-L)JL\J

00

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

14. The requirements of the Act, Guidcli.nes and Code are referred to as the

“Requirements.”

15. The Code incorporates the Requirements and/or the Requirements preempt and
supersede the Code.
16. At all times material hereto, Dei`endants owned, operated and/or maintained the

Property and Restaurant in violation of the Requirements, including without limitation, the
following sections of the Guidelines: 303 Changes in Level, 303.1 General; 303.2 Vertical; 3.03.3
Bevelcd; and 303.4- Ramps.

1"/`. The Requirements require that the maximum vertical changes in ground surfaces
mayr not exceed */4 high. Changes in level between ‘/4 inch and 1/2 inch high maximum shall be
beveled with a slope not steeper than 1:2. In no case may the combined change in level exceed "/z
inch. Changes in level exceeding ’/2 inch must be ramped and complyr with the curb ramp
requirements

18. When Defendants shut down the front entrance to the Restaurant due to
construction, and directed Plaim;iff to exit the side door, Defendants failed to provide an accessible
route Which complied With_ the Requirements.

19. In fact, the route Defendants’ employees directed Plaintiff` to take was a 4‘/2 high
unramped and unmarked curb Which did not comply with the Requirements.

20. A violation of the R.equirements resulted in an injury to Plaintiff.

21. Plai.ntiff belongs to the class of persons that the Requirements were intended to
protectl

22. Plai.ndfi’s injuries Were the type of injuries the Requirements \vcre intended to
protect against

23. As a direct and proximate result of the carelessness, recklessness and negligence of

Defendants, each of them, Plaintiffs sustained and continue to sustain severe personal injuries,
causing extreme anguish, pain and suffering, all to their general damage in sum in excess of 350,000.
24. As a further direct and proximate result of the ca.rei¢=:ssnessl recklessness and

negligence of Defendants, each of them, as aforesaid, Plaintiffs have incurred hospital, doctor and

990793.doc -4- n 1.5

 

 

A'I`TORNEY$ AND

CouNst~:LoRs AT LAW
om¢e: (7753 284-sess Fat: (775)284-3833
P.O. Box 62~ RENO,NE\/ana 89504

327 CALLFoRNiA AVENUE ~ RENO, NEvAnA 89509

 

VtLoRiA,
85 OSTER 1.1._1=.

FAHRENDORF,
OLH>HANT

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 7 of 30

l\)

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

"-~!O\Lh-l`#-b~l'

 

 

medical bills, and will incur further medical bills in the flamre, in' an amount that is presently
unknown Pla.intiff prays leave to amend this Compla.int to include such sums when the same
become lmown.

25. As a further direct and proximate result of the carelessness, recklessness and
negligence of Defendants, each of them, as aforesaid, Plaintiffs have incurred and will incur in the
future, a loss of earnings and earning capacity presently unknown to Plaintiff. Plaintiff prays leave to
amend this Complaint to include such sums when the same become known v

26. Plainti.ff has been required to retain the services of FAHRENDORF, VILORIA,
OLIPI-IANT & OS'I`ER L.L.P., to prosecute this action and as a result is entitled to recover
reasonable attorney’s fees and costs of suit as allowed by law and equity.

SEQQMQ QALJSE QF A§§TIQ§]
(Negligence)

27. Plai,ntiff repeats and incorporates by reference the paragraphs as set forth above.

28. 'I`hat Defendants had a duty, by and through its agents, servants and employees to
exercise all due care and caution for the safety of persons, including Restaurant customers, such as
Plaintiff.

29. That the Defendants had a duty to exercise reasonable care not to subject others on
the Restaurant and Property to an unreasonable risk of harm.

30. That the Defendants had a duty to inspect the Restaurant and Property to discover
dangerous conditions not known to Plaintiff and to take reasonable precautions to protect
customers, such as Plaintiff, from dangers which are foreseeable from the use of the Restaurant and
Property. v

31. That the Defendants had a duty to maintain safe conditions for customers, such as
Plaintiff, entering and exiting their Restaurant from the Property.

32. That Defendants had a duty to warn its customers, including Plaintiff, of any
dangerous or unsafe condition that existed and/or were present in the Restaurant and Property

when such conditions are hidden, latent, or concealed or of which the customers are withou

990793»d0c "5“' 1 6

 

ATrDRNEYS aND
CouNsELoas A"r Law
OHiee: (775] 284»8888 ’r`ax: (775) 284-3838
P. O. Box 62 ~ RENO,NEW.DA 39504

327 CALlFOR.NlA AVENUE ~ R.ENO, NEVADA 89509

 

`\/'ILORIA,
& OSTER L.L.P.

FAHRBNDORF,
OLIPHANT

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 8 of 30

t\.)

\OOQ--.IO\R/t_l>b.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

knowledge, if Defendants, through one of its employees, agents and/ or servants creates or knows
of, or in the exercise of reasonable care should have known of the dangerous or unsafe condition

33. 'I`hat on or about ]une 27, 2017, Defendants created and/or allowed a dangerous
condition to exist and further negligently, willfully, or maliciously failed to guard, remedy, or warn
B.estaurant customers, including Plaindff, against such dangerous condition not providing an
accessible route for entry and exit of the Restaurant, which resulted in a hazard on the Property.

34. Plaintiff was on the Property of Defendants as a customerl for the lpurposes of
entering the Restaurant to pick up food she had ordered to go.

35.. As a customer, Plaintiff was on the Property for the express beneEt of Defendants.
As a customer, Plaintiff relied on Defendants to keep the Restaurant and Property in a reasonably
safe condition.

36. As a customer, Defendants owed a duty to Plaintit'f to remedy or warn of risks
known to or discoverable by and/ or created by Defendants on the Property.

37. That Defendants breached its duties of care owed to Plaintiff and was negli§>':,ent1
careless and heedless in the operation, maintenance and management of the Restaurant and
Property, including but not limited to, the following acts of negligence:

(a) Failing to provide a safe restaurant establishment for customers, and
customers entering and existing Restaurant;

(b) l:"`a_iling to warn customers of any dangerous conditions that existed and/ot
were present in the Property;

(c) Fai]ing to properly hire and train their employees to inspect for dangerous
and unsafe conditions and to take reasonable precautions to protect
customers from dangers, which are foreseeable from the use of the Property;

(d) Failing to exercise reasonable care not to subject customers to an
unreasonable risk of harm by not providing an accessible route for entry and
exit of the Restaurant, which caused Plaintiff to fracture her left ankle and
incur Othct injuries;

/ / /

990793.d0c . . ..6.. 1 7

 

ATToRNEYs ,\ND
CouNser.oas ar L.aw
office (775) 284-sess Fa~<: (77_5) 234-3333
P. O. Boz: 62 ~ RENO, NEW\DA 39504

327 CALLFoRNlA AveNuE- md NEvAr)a 89509

 

FAHRENDORF,
V;Loala,

OLXPHANT

35 OSTER L.L.p.

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 9 of 30

\c)oo-.JO\\.n-r-=~

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(e) "l"hat the Defendants, by failing to exercise ordinary care, created the
dangerous condition or created a reasonable probability that the dangerous
condition Would exist; and

(t) Det`endants breached their duties of care owed to Plaintiff by not providing
an accessible route for access of the Restau.tant from the Property, is creating
an unsafe condition, by failing to Warn of the dangerous condition and/ or by
failing to remedy the dangerous conditionl

38. At-all times material hereto, Dcfendants lmowingly maintained the Property in a
dangerous and unsafe condition and knew or in the exercise of reasonable care should have known
that it was endangering customers of the Restaurant.

39. Defendants’ breach of the duty of care legally and proximately caused Plaintiff’s
injuries.

40. In addition to die negligence per se of Defendants, an owner or occupier of land is
held to the duty of reasonable care When another is injured on that land.

4'l. Dei:`endants not only failed to provide an accessible route that met the Requirernents,
but the Defendants did not exercise reasonable care or keep the Property in a reasonable safe
condition resuln'ng in Plaintiff’ s injuries

42. As a direct and proximate result of the carelessness, recklessness and negligence of
Defendants, each of them, Plaintiffs sustained and continue to sustain severe personal injuries,
causing extreme anguish, pain and suffering, all to their general damage in sum in excess of 350,000.

43. As a further direct and proximate result of die carelessness, recklessness and
negligence of Defendants, each of daem, as aforesaid, Plaintiffs have incurred hospital, doctor and
medical bills, and will incur further medical bills in the future, in an amount that is presently
unknown Plajntiff prays leave to amend this Complaint to _include such sums \vhen the same
become known

44. As a further direct and proximate result of die carelessness, recklessness and

negligence of Defendants, each of them, as aforesaid, Plaintiffs have incurred and will incur in the

990793.cloc . -7- 1_3

 

 

 

AmRNEYs me
CouNseLOas A'r LAw
oface: (775) 2sa_ssss sav (?')5) 234-3m
P. O. BOX 62 ~ RENO,NEVADA 89504

327 CarlFoaNiA AVENUE - RENo, NEVADA 89509

 

FAHRENDORF,
VlLoRIA,

OLIPHANT

& OsTea t.t.P_

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 10 of 30

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

future, a loss of earnings and earning capacity presently unknown to Piaintiff. Plaintiff prays leave to
amend this Cornplaint to include such sums when the same become lmown.

45. Plaintiff hashbeen required to retain the services of FAHRENDORF, VILOR.T,A,
OLIPHI\.NT & OS'I`ER L.L.P., to prosecute this action and as 'a result is entitled to recover
reasonable attorney’s fees and costs of suit as allowed by law and equity.

TI'IIBQ CAQ SE QE AQTI§ 251
(Unlawful Discrimination and Deprivation of Civil Rights)
46. Plainn'ff repeats and incorporates by reference the paragraphs as set forth above.
47. The R.estaurant is a place of public accommodation
48. Plaintiff was entitled to the full and equal enjoyment of the goods, services, facilities,
privileges, advantages and accommodations of the Restaurant without discrimination on the ground
of her disability

49. 'Defenclants deprived Plaintiff from the full and equal enjoyment of the goods,
seivices, facilities, privileges, advantages and accommodations of the Restaurant by failing to provide
a continuous and unobstructed way of egress from the Restaurant to the path leading away from the
Restau‘rant accessibie routes into and from the Restaurant.

50. Plaintiff was injured as a result of Defendants’ failure to provide a continuous and
unobstructed way of egress from the Restaurant to the path leading away from the Restaurant.

51. 'I'he failure to comply with the Requirements also constitutes unlawful discrimination
under the Act as a result of denial of access to public accommodation by the Defendants to the
senate

52. The I\’_equirements require two accessible exists from the Restaurant and I_Jefendants
did not provide any accessible ezdts for the Restaurant during the remodel.

53. Defendants have failed to remove architectural barriers to persons urith disabilities
where such removal is readily achievable, including without limitation, providing two accessible exits

from the Restaurant.

54. 'I'he Restaurant was altered in 2002, 2006 and 2018 (“Reinodels”).

/ / /
990'793.<100 l -8- 1.9

 

 

A'rroaNeYs AND
CouNsELoRs AT haw
OHice: (775) 284-8388 rac t??$) 234-3838

P_ O. BOX 62 ~ RENO,NEVADA 89504
327 CALu=oRNm AVEN us ~ R£No, NF.vADa 89509

 

& OSTER rla

FAHRENDORF,
Vu.olua,
OLIPHANT

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 11 of 30

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
26
26
27
28

 

 

55. Peruiits to complete the Rernodels were pulled from the applicable governing
permitting authorities

56. 'I`he Rernodels had a total value of 3350,000 or more.

57. 'I'h'e Requirernents required that the Defendants apply up to 20% of the value of the
Rernodels on improving the path of travel to and from the area that was altered

58. Despite the Remodels, Det`endants did not remove the architectural barriers to
persons with disabilities by providing two accessible exits from the Restaurant as required by the
R.equirements.

59. Providing two accessible exits from the Restaurant could have been easily

accomplished without much difficulty or expense given the Defendants’ size and abilitiesl

60. 'I'he failure to comply with the Requirernents is an ongoing violation of the
Requirernents.
61. 'I‘he ongoing violations of the Requirements show a pattern or practice of

discrimination by Defendants.

62. Defendants are entitled to an order including permanent or temporary hijunctions,
restraining orders, or other types of orders including removal of the architectural barriers referenced
herein.

63. Plainu`ff has been required to retain the services of FAI-IRENDORF, VTLORIA,
OLIPH_ANT dc OSTBR L.L.P., to prosecute this action and as a result is entitled to recover

reasonable attorney’s fees and costs of suit as allowed by law and equity.

F§ !§IBZII;I CAU§E QF AQTIOM
(Negligent Hiring, Training and Supervision)
64. Plaintiff repeats and incorporates by reference the paragraphs as set forth above.
65. Defendants owed a duty to Plaintiff to exercise reasonable care in the hiring, training
and supervision of its employees
66. Defendants further owed a duty to Plaintift` to properly train them for tasks they
would perfoim, and to ensure that safety measures were in place to protect its patrons.

/ / /
990793.d0c -9- 1_19

 

ATTORNEYS AND
CouNssLoRs A'r Law
olsen (775) 2s4_ssss Fa~e (7'15) 284-3833
P. O. Bo>: 62~ RENo,NEvADa 39504

327 CA.LIFORNlA lavinqu ~ RENO, NEvADA 89509

 

FAHRENDORF,
Vu.ORlA,
& OSTER L.L.P.

OLH>HANT

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 12 of 30

\ooo-.ao\v_n.e.

10
.11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

67. Plaintiff is informed and believes, and on such basis alleges, that said Defendants
hreached such duties.

68. As a direct and proximate result of the carelessness, recklessness and negligence of
Defendants, each of them, Plaintiffs sustained and continue to sustain severe personal injuries,
causing extreme anguish, pain and suffering all to their general damage in sum in excess of $5(),000.

69. As a further direct and proximate result of the carelessness recklessness and
negligence of Defendants, each of them, as aforesaid, Plaintiffs have incurred hospital, doctor and
medical bills, and Will incur further medical bills in the future, in an amount that is presently
unknown Plaintjff prays leave to amend this Complaint to include such sums when the same
become known

70. As a further direct and proximate result of the carelessness, recklessness and
negligence of Defendants, each of them, as aforesaid, Plainiiffs have incurred and Will incur i.n the
fun).re, a loss of earnings and sewing capacity presently unknown to Plaintiff. Plaint:iff prays leave to
amend this Complaint to include such sums when the same become known

T'i. Plaintiff has been required to retain the services of FAHRENDORI", VILORIA,
OLIPHAN'I` & OSTER L.L.P., to prosecute this action and as a result is entitled to recover
reasonable attorney’s fees and costs of suit as allowed by law and equity.

FT A E 0 A TION
(Respondeat Superioi:)

72. Plainiiff repeats and incorporates by reference the paragraphs as set forth above.

73. At all relevant times herein, Defendants and Employees DOE.S I-XX, ROE
CORPOR.A'I`IONS I-XX, DOE ENGINEBRING COM'PANIES I~X`X, ROE CONSTRUCTION
COMPANIES I~m, and DOE IVLAN.A.GEMENT FIRMS I-`X'X, Were employees of Defendants,
and Were acting Within the course and scope of their employment

74. At all relevant times herein,- Defendants Wei:e liable for the negligent acts of their
agents/employees, Defendants DOES l-‘{X, ROE COB.POR.A'I`IONS I~I\"X, DOE`.
BNGINEER_ING COMPANIE`.S l-XX, R.OE CONS'I'RUCTION COMPANIES I~XX, and DOE,
MANAGEMEN'I` F}'_RMS I~X'X, under the doctrine of vicarious liability/ respondeat superior.

990793.doc _ ~l O- 1,11

 

A'I`TORNEYS AND
COUNSEL,OR.S AT LAW
OHice: ('.'75) 284»-8888 £~`ax:_ (775) 284-3838

PAHR.ENDORF,
VILORJA,

OLH>HANT

P. O, Box 62 - RENo, NEVADA 89$04
327 CAL\FORNM lavinqu -- RENo, NEVADA 89509

 

& OSTER L_L_P.

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 13 of 30

w _

\DOO--]O\'J¥-E>»b.)

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

-27

23

 

 

75. .At all relevant times herein, Dei`endants negligentiy entrusted the design,
constiuction, control, supervision, and repair, ' to Defendants, DOES l-XX, ROE
CORPORATIONS I~h_¢’, DOE`. ENGINEERING CGMPANIES I~\’X, ROE CONSTRUCTION
COMPANIES I-XX, and DOE MANAGEMEN'I` PIRMS I-XX, Wlio therelnafter after failed to _
properly perform these duties, causing injuries to Plaintiff.

76. As a direct and proximate result of the carelessness, recklessness and negligence of
Defendants, each of thern, Plaintiffs sustained and continue to sustain severe personal injuries,
causing extreme anguish, pain and suffering all to their general damage in sum in excess of 350,000.

77. As a further direct and proximate result of the carelessness, recklessness and
negligence of Defendants, each of thereJ as aforesaid, Plaintiffs have incurred hospita], doctor and
medical bills, and will incur further medical bills in the future, in an amount that is presently
unknown Plaintiff prays leave to amend this Cornplaint to include such sums when the same
become known. -

78. As a further direct and proximate result of the carelessness, recklessness and
negligence of Defenclants, each of them, as aforesaid, Plaintiffs have incurred and will incur in the
future, a loss of earnings and ean).ing capacity presently unknown to Plajntiff. Plaindff prays leave to
amend this Complaint to inciude such sums when the same become known

79. Plaintifi` has been required to retain the services of FAHRENDORF, VILORIA,
OLIPIMNT dc OSTER. L.L.P., to prosecute this action and as a result is entitled to recover
reasonable attorney’s fees and costs of suit as allowed by law and equity.

T A E OF A ION
(Declaratory Relief)

80. Plaintiff repeats and incorporates by reference the paragraphs as set forth above.

81. 'I`hat a current controversy exists between Plaintiff and the Defendants as to the
nature and extent of their relationship and corresponding obligations, duties, and responsibilities

toward one another, including De£endants’ obligations to comply with the Requirements.

///

/ / /
990793.<10@ -11- 1.12

 

AiToRNevs ,\No
CouNsr-:Loas A'r Law

OHicc: {775) 284-8888 Fax: {775) 284~3838
P.O. BOX 62~ RENO,N£VADA 89504

327 CAL!FORNM AvENuI-: ~ R.ENO, NEVADA 89509

 

FAHRENDORF,
VILoRlA,

OLIPHANT

& OSTER L.L,.P.

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 14 of 30

\OOO*-.\O\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

 

82. All of the rights and obligations of the parties hereto arose out of what is actually
one series of transactions, happenings or events, all of which can be settled and determined in a
judgmentin this one action.

83. That a declaration of rights, duties, responsibilities, and obligations between Plaintiff
and the Defendants regarding the Defendants’ duties to' comply with the Requirements and their
duties to Pla:intiff are justiciable controversy of adverse legal interests, which is ripe for review and
declaration by this Court. Piaintiff requests that the Court declare the nature and extent of the
parties’ contractual relationship as follows: (a) Defendants were negligent per se in failing to follow
the Requirernents as determined by Nevada law; (b) Defendants were negligent by failing their duty
of care; (c) Defendants unlawfully discriminated and deprived Flaintiff of her civil rights by way of
their various violations; and (d) Defendants negligently hired, trained and supervised their
employees..

84. Plaintiff has been required to retain the services of FAHRENDORF, VILORIA,
OLlPl-IANT & OSTER L.L.P., to prosecute this action and as a result is entitled to recover
reasonable attorney‘s fees and costs of suit as allowed by law and equity

WHEREFORE, Plaintiff prays for damages, jointly and severally, as follows:

a. General damages, past and future, in excess of 350,000;

b. l Specia'l damages for past medical and other related expenses of not less than
$31,694.05 according to proof at time of trial;

c. Additiona.l special damages for past and future medical and incidental expense all
according to proof at time of ttial;

d. Attorney fees and costs of suit as allowed by law and equity;

e. For an order enjoining Defendants from unlawful discrimination set forth herein;

f. l-"`or Equitable Relief;

g. _ For Declaratory Relief that Defendants have violated the Requis:ements; and

h. F or such other and further relief as the Court deems just and proper

///

// /
990793.(100 -12'~ 1_13

 

ATrORNE.YS AND
CouNSELORS AT LAW
Oi'frce: (775) 284-8388 Fa:<: (?75} 284-3838
F- 0- Bo)c 62 ~ RENO,NEVADA 8950-’1

327 CALIFGRNIA AvENuE - RENO, NEVADA 39509

 

FAHRr-:NDORF,
VILORJA,

OLIPHANT

& OSTER L_LJ»_

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 15 of 30

-Jc\u\.s>o.)[\_)

10
11

12 '

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

AEEIRMATIQN
Pu.tsuan.t to NRS 259]3.030, the undersigned does hereby 1 affirm that the preceding
document does not contain the personal information of any person as defined in NRS 603A.040,

DAIED this 19 day 01 lanuary,-zow.

FAHRENDORF, VILORJ_A,
OLIPI'IANT &: OSTER L.L.P.
/

     

_ _/é€¢..»

R. Shawn O `phant, ]':`.sq.
Nevada Bat No. 6441
Attomeys for Plai.nt'lff

  

990793.doc ~13~ 1_14

 

10
11
12
13
14
15
16
17
111
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 16 of 30

FlLEDL

l. l Eleotronica||

CV‘lB-UZBT'

2018-12-07 01 ZO7

Jacqueline Bry

Cierl< of the Cc

Code: 4085 ` Transaotion # 701377

IN THE SECOND IUDICIAL DISTRICT COURT OF Tl-IE STA'I`E OF NBVADA
IN AND FOR TI'IE COUNTY OF WASHOE

PEGGY ANGELTON

Plaintift` / Petitioner / Joint Petitioner,
Case. No. CV18-02311

 

 

vs. '
FCPT RBs'rAUaANT PaoPan'rlas, i,Lc, Dept_ NO, 1
Defendant / Respondent/ Joint Petltione1'.
/
§.__..UM.M_QI.F_S.

TO THE DEFEN]JANT: YOU HAV`E BEEN SUED. THE COUR'I` MAY DECIDE
AGA]NST YOU WI'I'HOUT YOUR BE]NG HEA_R]) UNLESS YOU RESPOND IN
WRITING WITHIN 20 CALENDAR DA.YS. READ THE INFORMATION BELOW
VERY CAR.EFULLY.

A civil complaint 01 petition has been filed by the plaintitf(s) against you fo1 the relief as
set forth 111 that document (see complaint or petition). When 3e1 vice is by publication, add a brief
statement ot` the object ofthe action. See Nevada Rules of Civil Procedure, Rule 4(b).

The object of this action is: P@l'SOl‘lal IHlllI'Y

l. Ifyou intend to defend this lawsuit, you must do the following within 20 calendar days
after service of this sammons, exclusive of the day ofservice:

a. File with the Clerlc of the Court, whose address is shown below, a formal written
answer to the complaint or petition, along with the appropriate filing fees, in
accordance with the rules of the Court, and;

b. Serve a copy of your answer upon the attorney or plaintiff(s) whose name and address
_is shown below.

2. Unless you respond, a default will be entered upon application of the plaintiff(s) and this

Court may enter a judgment against you for the rehef demanded 1n the complaint 01

 

  

 

 

 

 

 

 

petition.
Dated this 2,£ Q day of November 20 13
`\ ` \ \ l l f j f f
Issued on behalf of Plaintiff(s):` JACQUELII\E~E~BRYAN)I`__ z :") f ,
oLsnK omaha o' -'- 1 ."_'..',.',,1
Name; R. Shawn Oliphant, Esq. By; _,» - 1 ’.-;1 ".
Address: 327 California Avenue ;“- '- a 1'1 elk "`r.'~__':
Reno, NV 89509 Second Jiicli'§§ial Di_strict `Court` ' '
Phone Number: 775'234"3333 75 Court $treet " = l ` .'
Reno, Nev'ad'a 89§,9 ' ' `:'
/_/r /:'} .".'.', ,'_\ '.-: » "\;. `._"

._\. _
,HNS,--,!" \,1\\

.1 1 r,`,l,\ .
I'f£||l\\\\

SU MMONS

32 PM

ant

urt

1 : csu|ezic

 

REVISED lllZDi‘l ER
‘l .15

¢DCQ°'-JD'BUI-.b-UJI\J-=-

._.:.....z.
_\CJ

l_egai Procees Service 105 Niary Street, Reno, NV 89509 (77~5) 323-7070

iBZ

 

 

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 17 of 30

AFFT
Fahrendcrf, Viicria, O|iphant & Oster L.L..P.

R. Shawn Oiiphent, Esq.
327 Ceilfcrnia Avenue
Renc , NV 89509

State BarNc.: 644'|

Attorney(s) fcr: Plalntltf(s)

SECOND JUDiCiAL. DISTR!CT OOURT
WASHOE COUNTY, NEVADA

Case No.: CV’iB-OZS'|'t
_ Dept. Nc.: |
Peggy Ang|eton, an individual ` Dete:
vs Pfaint!n'(s) Time:
FCPT Restaurant Preperties, LLC; et al. -
Defendant(s).
AFF|DAV|T OF SERV|CE

 

 

i, Jennlfer Lynn Jonee, being duly sworn deposes and says: That at ali times herein affiant was and is a citizen of
the United States, over 18 years cf age, licensed to serve civil process in the Stete cf Neveda under license #604,
and not a party to or interested in the proceeding in which this afl"rctavit is made The affiant received 1 ccpy(ies) ct
the: §gmmgn§;__g_gmpjgin;_ on the gj_tn day cf N_Qvemh_e:. _ggj_§_ and served the same 'cn the m day ct
nimmer ama et e'&D._am by Servlns the D.efendanttel. EQBI_Bes.tamard_Brccemee.itLQ br P@rsonel|v

 

delivering end leaving a copy at

iizg_&,_La§lega_s,_NM_&B;i_Z§_n/i_th literallme Pursuant to NRS 14.020 as a person cf suitable age and discretion

at the above sddress. which address is the address pf the registered agent as shown on the current certificate of

designation filed with the Secretary of State.

 

  

_ '_ NOTARY 111-un \;_.'
’ STATE UF NE‘J'R §.~ .
Cnur\iy ot Cierl,q‘:_"-
K E. ML|RRAY;' ""--'

.' App 1 No. 04- e1-1_é_'s-`.i
My)‘\ppi E):p|res S`e;)i. ".i' 2026

 
  

 

 

 

 

 

State of Nevada, County cf Ciark
SUBSCR|BED AND SWORN i‘.O before lT|E Oi`i fhlS '
28th day 01 November 2018 'l ' '- , ` _
M M ° gal Process Service Llcense # 604
M"' - ' Worl<OrderNo 1307729

Notail' PUDHC KE Mu""ay ' liiillll}illllllllllllillll|ilil|ililli|liilii

 

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 18 of 30

LDOD-JO'\U»&~{A}Nl-’

mmi\>x\)mr\)'l\>wz\)t-\t-\z-\l-\wt-)w:-=»-\:-
cc-.Jo\cna:.c,omi-\c:»\oco-:c\m.s=-Lut\)l-lo

SECON]) .]'UDICIAL DISTRICT COURT
COUNTY OF WASHOE, S’I`ATE OF NEVADA

AFFIRMATION
Pursuant to NRS 239B.03‘0`

The undersigned does hereby affirm that the preceding document, SUMMONS

 

 

 

(Title of Document)

tiled in case number: CV18~02311

Document does not contain the social security number cf any person

 

 

 

 

~OR_

 

 

 

Dccument contains the social security number cf a person as required by:

 

 

 

 

A specific state or federal law, to wit:

 

 

(State specific state cr federal law)

..0;~..

 

For the administration for a public program

 

..O r..

 

Fot an application for a federal or state grant

 

.gr..

 

Confldential Farnily Ccurt Infcrmaticn Sheet
(NRS 125.130, NRS 125.230 and NRS 1253.055)

 

 

 

DA'I`ED this dial day ofDecember, 2018. n

Signature;;;§;"" ' “'({"F~~ ` ff
Print Narne: R. Shawn Olit)hant Esq.
Attcrney for: Plaintiff

Afflnnatiorl . l .17
R.evised Deccmber 15, 2006

 

ATrORNeYs AND
CouNseLoP.s A'r LAw

Omce; {775)284-8883 Fax: (775)284-3833
P. O. BOX 62~ ReNo,Navam\ 89504

327 CALLFORNLA AVENUE - RENo, NEVADA 39509

 

FAHRENDORF,
VILoRlA,

OLIPHANT

& OS‘I`ER L.l..P.

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 19 of 30

F t L E D
E|ectronica|l
CV‘18-0231
2018-11-20 04:35:55 PM
Jacqueline Bryant
$1425 T C_|erl§¢of the Court _
. ’ 7
R, Shawn thhant, Esq_ ransaotlon 6987105 . csu[e -tc

Nevada Bar No. 6441

FAHR_END ORF, VILOR.T_A,
OLI`PH.AN'I` & OSTER ]`_..L.P.

P.O. Bce=: 62

Reno, Nevacia 89504

(775) 284~8888

Attorneys Plaintiff

)_»

IN THE SECOND ]UI)ICIAL DISTRICT COURT OF THE STATE OF NEVADA
IN AND FOR THE COUNTY OF WASHOE

PEGGY ANGLE'I`ON, an hidiviclual,

‘~DDO--JO\V\-P-L)Jl\)

Plaintiff, Case No:

)_a
O

vs. Dept. No:

|_..1
h-l.

PCPT RBSTAURANT Paoi>na'nas, LLC; and
notes tree non coasona'rror\rs race non
ENGINEERING COMPANIES riot nos QQ_I*QL-Ml
CONsTnUcTION coMP.aNtas I_XX, ana non BMWM

sraNAGaMENT stems l.m<,aiausrve, Si le f v s in
an lrat reii t`a 'n

1---\»-~\-1
41in

 

Defendants.

,_r
V\

 

COMES NOW, Plaintiff`, PE`.GGY ANGLETON, by and through her attorneys of record,

,.._1
G\

PAHREND ORI", V`lLORlA, OLIPI'IANT & OS'I'ER, L.L.P., and allege as follows:
I. PARTIES AND ]URISDICTION

i--\l--l
OQ"--l

l. Plaint`tff is, and at all relevant times herein Was, a resident of the Co::rnty of Washoe,

,......
\D

State of Nevada.

[\J
C>

2. Plaintiff is a 65 year old female who has a disability in that she has a physical or

[\J
,_._.

mental impairment that substantially limits one or more of her major life activities of the person, has

l\J
[\J

a record of such an impairment or is regarded as having such an impairment

I\)
L».)

3. Plai.ntiff is informed md believes, and thereupon alleges, that Defendant, FCl~"T

k\)
.h

RESTAURANT PROPERTIES, LLC, is a Foreign Lirnited liability Cornpany, licensed in and

l‘\)
L.h

conducting business in the Cou.nty of Clarlc, State of Nevada.

[\J
O‘\

4. Pursuant to NRCP (‘l O)(a) and Nz;rez:bergsr Herrzrle.r~»-Wer,ee G.MBH a l/'z'ro.rtek, 107

!\3
--3|

Nev. 873, 822 P.2cl 1100 (‘1991), the true name and capacities of Defendants designated as DOES l-

I\J
00

990793.doc -1- ` 1 18

 

 

 

ATFORNEYS ANo
CouNseLoRs AT LAW l

Oi}icc: (775) 284~8838 Fa.'c: (775) 234-3838
P. O. B{)X 62 ~ R'ENO,NEVADA 89504

327 Cai.u=om~nn AchuE ~ RcNo, chana 89509

 

FAHRENDORF,
VttoRIA,
& OSTER_ L.L.P-

OL[PHANT

Case 3:19-cV-00071-LRH-CBC Document 1-1 Filed 02/08/19 Page 20 of 30

{\)

\ooo-.ro\tn.;>.oa

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

10, Whether individual, corporate, associate or otherwise are unknown to P]aintiff at this time and,
therefore, Plaintiff sues said Defendants by Ectitious narnes. Plaintiff is informed and believes and
thereon alleges that each of the said DOE Defendants are responsible in some manner for the
events and occurrences referenced herein and that said DOE Defendants are jointly and severally
liable for the injuries and damages suffered by l~"lainti.ff as alleged herein. Plaintiff will ask leave of
the Court to amend her Complaint to substitute the true names and capacities of said DOE
Defendants when Plainfiff becomes aware of the true names of said DOE Defendants.

5. Plaintiff is informed and believes, and upon such information and belief, alleges that
each of the Defendants designated herein by such Bctltious names are negligently responsible in
some manner for the events and happenings herein referred to and negligently caused the injuries to
Plaintiff as these Defendants were involved in the initiation, approval, supporta maintenance or
execution of the construction Worl< and/or wrongful acts on the premises located at 4900 S. Virginia
St., Reno, Nevada 89502 (“Property”), upon which this litigation is based. Plaintiff further alleges
that each Defendant designated herein by such fictitious names arc and at all times relevant hereto
Were, agents of each other and have ratified the acts of each other Defendant and acted Within the
course and scope of such agency and have the right to control the actions of the remaining
Defendants.

6. At all times herein mentioned, Defendants, and each of them Were the apparent
ostensible principals, principals, apparent ostensible agents, agents, apparent ostensible servants,
servants, apparent ostensible employees, employees, apparent ostensible assistants, assistants,
apparent ostensible consultants and consultants of their co-Defendauts, apparent and ostensible
connectors and subcontractors, and Were as such acting Within the course, scope and authon`ty of
said agency and/ or employment and that each and every act of such Dei"endants, as aforesaid, when
acting as a principal agent, employee, assistant or consultant Were responsible in some manner for
the events and happenings herein referred to.

7. That the facts and circumstances that give rise to the subject lawsuit occurred in

Washoe County, Nevada, at the Property.

/ / /
990793 .doc "2"' 1'19

 

 

ATroaNsvs AND
CouNsELoas AT I'_.Aw

Office: (775) 284‘8888 Fax: (775) 284~3838
P.O.Boxéz~ RENo,NBvADA 89504

327 Cal.u"-oama alvarqu - ReNo, Nsvana 89509

 

FAHRENDGRF,
VILORIA,

OLIPHANT

& OSTER :..L.P-

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 21 of 30

LJ.J

'~DOO'--JO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

8. Plaintiff is informed and believes, that at all relevant times herein, Defendants

owned, ieased, or operated a restaurant at the Property known as the Olive Garden (“Restaurant”).
II. GENERAL FACTUAL ALLEGATIONS

9. On or about june 2?, 2017, Plaintiff placed a to-go order from the Restaurant. After
picking up her food, Plaintiff was directed by an employee of the Restaurant to exit out of a side
door because the front entry was closed due to remodeling of the building Plai.ntiff exited the side
door, as directed by Defenclants, carrying her food, her purse and her portable oxygen, at which time
she tripped off the unmarked vertical ledge outside of the side door of the Restaurant breaking her
left foot, bumping her head hard, hitting her elbow, and breaking her glasses on the ground when
she landed.

10. After Plaintiff fell and was waiting for an ambulance, employees of Defendants
placed “cautlon ‘tape”' and “watch your step” signs around the unmarked vertical ledge where

Plaintifffell.
FIR T A E FA I N

(Negligence Per Se)

11. Plaintiff repeats and incorporates by reference the paragraphs as set fords above.

12. At all times material hereto, Defendants bad a duty to design and construct or make
alterations to the Restaurant that render it readily accessible to and usable by individuals with
disabilities i.n accordance with the Americans with Disability Act (“.Act”) as determined by the ADA
Accessibility Guidelines and Standards for Accessible Design (“Guideiines").

13. The City of R.eno and Washoc County have adopted the Intemational Building Code
(“Code”).

14. 'I`he requirements of the .Act, Guideli.nes and Code are referred to as the

“Requireznents.”

15. The Code incorporates the Requ`n'ements and/ or the Reqnirements preempt and
supersede the Code.
16. At all times material hereto, Defendants owned, operated, and/or maintained the

Property and Restaurant in violation of the Requirements, including without hnntation, the

990793.d0€ "3"' 1 20

 

 

ATroaNF.Ys AND
CouNsELoas A'r [.Aw
Or~tice: (775) 284-8888 Fax: (“775) 284-3838
P.O.Bo>cé?.~ RENO,NEVADA 89504

327 Cai.u=oru~sm Ave:~:ue ~ RENO, NEVADA 89509

 

FAHRENDORF,
VlLoRLA,
& OSTER L_Li\.

OLIPHANT

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 22 of 30

\~DOO"--JO\LA-P~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

following sections of the Guideli.nes: 303 Changes in Level, 303.1 General; 303.2 Vertical; ?).03.3
umwa and 303.4 mpa '

17. The Requirernents require that the maximum vertical changes in ground surfaces
may not exceed ‘/4 high. Changes in level between % inch and ‘/a inch high mazdmurn shall be
beveled with a slope not steeper than 1:2. In no ease may the combined change in level exceed ‘/z
inch. Changes in level exceeding 1/a inch must be ramped and complyf with the curb ramp
requirements

18. When Defendants shut down the front entrance to the Restaurant due to
construction, and directed Plainn`ff to exit the side door, Defendants failed to provide an accessible
route Which complied With the Requirem'ents.

19. In fact, the route Defendants’ employees directed Plaintiff to take was a 41/2 high
unramped and unmarked curb Which did not comply With the Requirements.

20. A violation of the Requirements resulted in an injuryr to Plaintiff.

21. Plaintiff belongs to the class of persons that the Requirernents were intended to
protect

22. Plaintiff’s injuries Were the type of injuries die Requirements Were intended to
protect againstl

23. As a direct and proximate result of the carelessness, recklessness and negligence of

Defendants, each of them, Plaintiffs sustained and continue to sustain severe personal injuries,
causing extreme anguish, pain and sufferingl all to their general damage in sum in excess of $50,000.

24. As a further direct and proximate result of the carelessness, recklessness and
negligence of Defendants, each of them, as aforesaid, Plaintiffs have incurred hospital doctor and
medical bills, and will incur further medical bills in the funire, in an amount that is presently
unknown Plaintiff prays leave to amend this Complaint to include such sums When the same
become known

25. As a further direct and proximate result of the carelessness, recklessness and

negligence of Defendants, each of them, as aforesaid, Plai.ntiffs have incurred and will incur in the

990793-{]06 '4" 1 21

 

ATT()RNEYS AND
COUNSELORS AT LAW

OHice: (775)284-3888 Fax: (775)284~3838 `
P. O. BoXGZ-» RENO,NEVADA 89504

327 CAL!FORN|A Avr-_NUE~ R_ENo,NEvADA 89509

 

ViLoRIA,
& OSTER r.ri».

FAHRENDORF,
OLH=HANT

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 23 of 30

future, a loss of earnings and earning capacity presently unknown to Plainliff. Plaintiff prays leave to

5_¢

amend this Complaint to include such sums when the same become known
26. Plaintiff has been required to retain the services of FAI-i_RENDORF, VILORJ.A,
OLIPH_AN’I` dc OS'I`ER L.L.P., to prosecute this action and as a result is entitled to recover

reasonable attorney’s fees and costs of suit as allowed by law and equity.

E ND E F A I N
(Negiigence)
27. Plairltiff repeats and incorporates by reference the paragraphs as set forth ahove.

28. That Defendants had a duty, by and through its agents, semants and employees to

\DOO"-~IG\S.A'-I>~LNN

exercise all due care and caution for the safety of persons, including Restaurant customers, such as

¢_..4
O

Plainu`ff.

w
w

29. 'I'hat the Defendants had a duty to exercise reasonable care not to subject others on

,_..
l\)

the Restaurant and Property to an unreasonable risk of harm

,.._.\
b.)

30. 'I`hat the Defendants had a duty to inspect the Restaurant and Property to discover

-!>~

dangerous conditions not known to Plaintiff and to take reasonable precautions to protect

,_.
Lh

customers, such as Plaintiff, from dangers which are foreseeable B:orn time use of the Restaurant and

,_s
G'\

Property.

31. That the Defendants had a duty to maintain safe conditions for customers, such as

pulp-nl
oe-.u

Plaintiff, entering and existing their Restaurant from the Property.

;....L
"~D

32. 'I'hat Defendants had a duty to warn its customers, including Plaintiff, of any

l\)
O

dangerous or unsafe condition that existed and/or were present in the R.estaurant and Property

l\..}
,_a

when such conditions are hidden, latent, or concealed or of which the customers are without

l\.)
l\.`|

lmowledge, if Defendants, through one of its employees, agents and/or servants creates or knows

t\.}
m

of, or in the exercise of reasonable care should have known of the dangerous or unsafe condition

m
4a

33. That on or about ]une 2"!', 2017, Defendants created and/or allowed a dangerous

bd
U’\

condition to exist and further negligently, willfully, or maliciously failed to guard, remedy, or warn

\\)
O\

Restaurant customers, including Plaintlff, against such dangerous condition not providing an

[\3
--..]

accessible route £or entry and exit of the Restaurant, which resulted in a hazard on the Properry.

\~._)
00

990793.¢10¢ -5~ 1 22

 

 

 

ATroRNsYs mo
COuNsELOrs A'r Law
Ofllce: (775) 284-8888 Fax: (775) 284-3838
P. 0. Box 62 ~ RENo,Ne\/ana 89504

327 CAL\FORNIA tavequ ~ RENO, erana 89509

 

VILORIA,
& OSTER 1.. L,.i».

FAHRENDORF,
OL1PHANT

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 24 of 30

l 34. Plaintiff Was on the Property of Defendants as a customer for the purposes oil
2 entering the R.estaurant to pick up food she had ordered to go.

3 35. As a customer, Plainu`ff tvas on die Property for the express benefit of Defendants.
4 As a customer, Plaintiff relied on Defendants to keep the Restaurant and Property in a reasonably
5 safe condition

6 36. As a customer, Defendants owed a duty to Plaintiff to remedy or Warn of risks
7 known to or discoverable by and/ or created by Defendants on the Property.

8 37. 'I'hat Defendants breached its duties of care owed to Plai.ntiff and Was negligent,
9 careless and heedless in the operation, maintenance and management of the Restaurant and

,_t
C>

Property, including but not limited to, the following acts of negligence:

,.....a
._4

(a) Failing to provide a safe restaurant establishment for customers, and

,_.
t\J

customers entering and existing Restaurant;

,__.
bd

(b) Failing to warn customers of any dangerous conditions that existed and/or

|,_l.
.P.

vvere present in the Propeity;

,__.t
U*l

c Failin to ro erl hire and train their em lo ces to ins ect for dan erous
g P P Y P Y P g

16 and unsafe conditions and to take reasonable precautions to protect
17 customers from dangers, which are foreseeable from the use of the Property;
18 (d) Failing to exercise reasonable care not to subject customers to an
l9 unreasonable risk of harm by not providing an accessible route for entry and
20 exit of the Restaurant, which caused Plaintiff to fracmre her left anlrle and
21 incur other injuries;

22 (e) 'l'hat the Defendants, by failing to exercise ordinary care, created the
23 dangerous condition or created a reasonable probability that the dangerous
24 condition Would exist; and

25 (f) Defendants breached their duties of care owed to Plainliff by not providing
26 an accessible route for access of the Restaurant from the Property, is creating
27 an unsafe condition, by failing to Warn of the dangerous condition and/ or by
28 failing to remedy the dangerous condition l

990793.d0c -6- 1 23

 

 

 

ATTORNE.YS .r`\ND
COUNSELORS A‘|° LA\\'
omee; (775) 234-sess see 1775) 234-3333
F. O. 807€'62 ~ R'ENO, NEVADA 39504

327 CAL\FORMA Avi=.Nue ~ RJ.»'No, blisva 89509

 

FAH RENDORF,
VlLoR!A,

OLIPHANT

& OSTER L.L.P.

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 25 of 30

\DCJQ‘--JO\U\-D-LQI\J

10
11
12
13
14
15
16
17`
13
19
20
21
22
23
24
25
26
27
23

 

 

38. At all times material hereto, Defendants knowingly maintained the Property in a
dangerous and unsafe condition and knew or in the exercise of reasonable care should have lmown
that it Was endangering customers of the Restaurant. l

39. Defendants’ breach of the duty of care legally and proximately caused Plauidff’s
injuries

40. In addition to the negligence per se of Defendants, an owner or occupier of land is
held to the duty of reasonable care when another is injured on that land.

41. Defendants not only failed to provide an accessible route that met the Requirernents, .
but the Defendants did not exercise reasonable care or keep the Property in a_ reasonable safe
condition resulting in Plaintiff’s injuries.

42. As a direct and proximate result of the carelessnessl recklessness and negligence of
Defendants, each of them, Plaintiffs sustained and continue to sustain severe personal injuries,
causing extreme anguish, pain and suffering, all to their general damage in sum in excess of $50,000.

43. As a further direct and proximate result of the carelessness, recklessness and
negligence of Defendants, each of them, as aforesaid, Plaintiffs have incurred hospital, doctor and
medical bills, and Will incur further medical bills in the future, in an amount that is presently
unlcnown. Plai.ntiff prays leave to amend this Complaint to include such sums when the same
become known.

_ 44. As a further direct and proximate result of the carelessness, recklessness and
negligence of Defendants, each of them, as aforesaid, Plainu'ffs have incurred and Will incur in the
future, a loss of earnings and earning capacity presently unknown to Plai.ntiff. Plaintiff prays leave to
amend this Complaint to include such sums When the same become known

45. Plaintiff has been required to retain the services of FAHRENDORF, VILORIA,
OLIPHAN'I' & OS'I`ER L.L.P., to prosecute this action and as a result is entitled to recover

reasonable attorney’s fees and costs of suit as allowed bylaw and equity

THIRD CA E F A I N
(Unlawful Discrimination and Deprivation of Civil R.ights)

46. Plai.ntiff repeats and incorporates by reference the paragraphs as set forth above

990793.doc b-')‘” 124

 

ATroRN F.Ys ann
CouNsELoRs at LAw

Oiiice: (775) 284-8888 l-`ax: (775} 284-3838
P. O. Bozc 62 ~ Rauo, Nsvaua 89504

327 CALu=oaNlA AvaNua - RENo,_ NEW.DA 89509

 

FAHRENDORF,
35 OSTER L._r..P.

Vuoam,

OLLPHANT

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 26 of 30

1\3

‘~.DOO“-JO'\'J\-D»W

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2'!'
28

 

 

47. '.E'he Restaurant is a place of public accommodation

48. Plaintiff Was entitled to the full and equal enjoyment of the goods, services, facilities,
privileged advantages and accommodations of the Restaurant without discrimination on the ground
of her disability.

49. Defendants deprived Plaintiff from the full and equal enjoyment of the goods,
services, facilities, privileges, advantages and accommodations of the Restaurant by failing to provide
a continuous and unobstructed way of egress from the Restaurant to the path leading away from the
Restaurant accessible routes into and from the B.estanrant.

50. . Plaindff was injured as a result of Det"endants’ failure to provide a continuous and
unobstructed Way of egress from the R.estaurant to the path leading away from the Restaurant.

511 The failure to comply xvith the Requirements also constitutes unlaw&al discrimination
under the Act as a result of denial of access to public accommodation by the Defendants to the
Plaintiff.

52. The Requirements requ'ne two accessible exists from the Restau.r.ant and Defendants
did not provide any accessible exits for the Restaurant during the remodel.

53. Defcndants have failed to remove architectural barriers to persons with disabilities
Wbere such removal is readily achievable, including tvithout limitation, providing two accessible exits
from the Restaurant.

54. 'Ihe Restaurant was altered in 2002, 2006 and 2018 (“Remodels”).

55. Permits to complete the Remodels Were pulled from the applicable governing
pennitti.ng authorities

56. The R.emodels had a total value of 3350,000 or more.

57. Tbe Recjuirements required that the Defendants apply up to 20% of the value of the
Remodels on improving the path of travel to and from the area that Was altered

58. Despite the Remodels, Defendant.s did not remove the architectural barriers to

persons With disabilities by providing two accessible exits from the Restaurant as required by the

Requirements.

///

990793.eoc ~3~ 1.25

 

AT|`ORNEYS AND
COUNSELORS A'l` LAW
Ollice: (775} 284-8888 Fax: (?75) 284-3838
P. O. BO`X 62 '~‘ RENO, NF.VA'DA 89504

327 CALtFoRNlA AveNue- RENo, Nnvana 89509

 

FAHRENDoal-*,
VILoRIA,

OLrPHANT

85 OSTER 1..1._1>.

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 27 of 30

GO"-~JC\M-F>U-‘ll\.`|

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

 

59. Providing two accessible exits from the Restaurant could have been easily
accomplished without much difficulty or expense given the Defendants’ size and abilities.

601 'I`he failure to comply with the Requirements is an ongoing violation of the
Requirements.

61. 'I`he ongoing violations of the Requirements show a pattern or practice of
discrii:nination by Defendants. .

62. Defendants are entitled to an order including permanent or temporary injunctions,
restraining orders, or other types of orders including removal of the architect\nal barriers referenced
herein

63. Plaintiff has been required to retain the services of FAHRENDORF, VILORIA,
OLIPHANT dc OSTER L.L.P., to prosecute this action and as a result is entitled to recover
reasonable attorney’s fees and costs of suit as allowed by law and equity.

FO[ }RTH QAU§E QF A§;TI§ !N
(Negligem Hitin.g, 'I`raining and Supervision)

64. Plaintiff repeats and incorporates by reference me paragraphs as set forth above

65. Defendants owed a duty to Plaintiff to exercise reasonable care in the hi.n`ng, training
and supervision of its employeest

66. Defenclants further owed a duty to Plainti.t`f to properly train them for tasks they
would perform, and to ensure that safety measures were in place to protect its patrons

67. Plsintiff is informed and believes, and on such basis alleges, that said Defendants
breached such duties

68. As a direct and proximate result of the carelessness, recklessness and negligence of
Defendants, each of them, Plaintiffs sustained and continue to sustain severe personal injuries,
causing extreme anguish, pain and suffe:ting, all to their general damage in sum in excess of 350,000.

69. As a further direct .and proximate result of the carelessness, recklessness and
negligence of Defendants, each of them, as aforesaid, Plaintiffs have incurred hospital, doctor and

medical bills, and will incur further medical bills iu the future, in an amount that is presently

990793.doc -9- 1 26

 

ATTORN Evs AN b
CouNssLons AT La\v

Of`iice: (775) 284-8888 Fax: (775) 234-3838
P. 0. BOXGZ~ RENo,N:=_vAI)A 69504

327 Caur-'oswm AvF_NuE ~ RENO, Nevana 89509

 

FAHRENDORF,
VILoRIA,

OLIPHANT

& OsTea r.r.p.

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 28 of 30

.pa

\DOO"--]O\u`l

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

unknown Plaintiff prays leave to amend this Complaint to include such sums when the same
become known

`70. As a further direct and proximate result of the carelessness, recklessness and
negligence of Defendants, each of then:i, as aforesaid, Plaintiffs have incurred and Will incur in the
future, a loss of earnings and earning capacity presently unknown to Plaintit'f. Plaintiff prays leave to
amend this Complaint to include such sums virhen the same become known

71. Plaintiff has been required to retain the services of PAHRENDOR.F, Vll.ORIA,
OLIPH.ANT &,OS'I`ER L.L.P., to prosecute this action and as a result is entitled to recover

reasonable attorney’s fees and costs of suit as allowed bylaw and equity.

FI]:"`TH CA§,]§E QF A§;TIQN

(Respondeat Superior)

72. Plaintiff repeats and incorporates by reference the paragraphs as set forth above.

73. At all relevant times herein, Defendants and Employees DOE.S I-`XX, R.OE
CORPORATIONS I-XX, DOE ENGII\TEER.ING COMPANIE.S l-H, ROE CONSTR.UCTION
COMPANIES I-XX, and DOE MANAGEMENT FIRMS I-X`X, Were employees of Defendants,
and were acting within the course and scope of their employment

74. At all relevant times herein, Defendants Were liable for the negligent acts of their
agents/employees, Defendants DOES I-M{, ROE CORPORATIONS I-XX, DOE
ENGINEERING COM`PANIES I-'\’.‘X, ROE CONSTRUCTION COMPANIES I-XX, and DOE
l\/lANAGEMl-ENT FIRMS I~XX, under the doctrine of vicarious liability/ respondeat superior

75. At all relevant tirnes herein, Defendants negligently entrusted the design,
construction control, supervision, and repair, to Defendants, DOES l-H, ROE
CORPORATIONS I~X§{, DOE BNGINEBRING COMPANIES I~XX, ROE CONSTRUCTION
COMPANIES l-}Q§, and DOE MANAGEMENT FIRMS I-}§X, who thereinafter after failed to
properly perform these duties, causing injuries to Plaintifi`.

76. As a direct and proximate result of the carelessness, recklessness and negligence of
Defenda_nts, each of them, `P]aintiffs sustained and continue to sustain severe personal injuries,

causing extreme anguish, pain and suffenng, all to their general damage in sure in excess of 350,000.

990793.¢10¢ -10~ 1 27

 

 

AT¥ORNE,YS AND
COUNSELORS .»tT LAW

OfEce: (775) 284-8358 Fa:<: (7?5) 2811-3838

P. 0. Box 62 ~ RENO.NEVADA 89504
327 CALIFORN:A AvENuE~ R.nNo, NEVADA 89509

 

FAHRENDORF,
Vitolua,

OLH=HANT

85 OSTER L.L.P.

Case 3:19-cV-OOO71-LRH-CBC Document 1-1 Filed 02/08/19 Page 29 of 30

\DOO‘-JO\U\»-l>~

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

77. .A.s a further direct and proximate result of the carelessness recklessness and
negligence of Def`endants, each of them, as aforesaid, Plaintifl:`s have incurred hospital1 doctor and
medical bills, and will incur further medical bills in the future, in an amount that is presently
unknown Plaintiff prays leave to amend this _Complai.nt to include such sums when the same
become known

78. As a further direct and proximate result of the carelessness, recklessness and
negligence of Defendants, each of them, as aforesaid Plaint'it'fs have incurred and will incur in the
future, a loss of earnings and earning capacity presently unknown to Plaint;i.ff. Plaintiff prays leave to
amend this Complaint to include such sums when the same become known

79. Plaintiff has been required to retain the services of FAHRENDOR_F, VILORIA,
OLIPI'I.ANT dc OS'I'ER L.L.P., to prosecute this action and as a result is entitled to recover
reasonable attorney’s fees and costs of suit as allowed bylaw and equity.

§IX§H QAL]SE QF A§:l lQN
(Declaratory Reliet]

80. Plaintiff repeats and incorporates by reference the paragraphs as set forth above.

81. 'I`hat a current controversy exists between Plaintiff and the Defendants as to the
nature and extent of their relationship and corresponding obligations, duties, and responsibilities
toward one another, including Defendants’ obligations to comply with the Requi.rements.

82. All of the rights and obligations of the parties hereto arose out of what is actually
one series of transactions, happenings or events, all of which can be settled and determined in a
judgmentin this one action.

83. That a declaration of rights, duties, responsibilities, and obligations between Plaintiff
and the Defendants regarding the Defendants’ duties to comply with the Requirernents and their
duties to Plaintli`f are justiciable controversy of adverse legal interests, which is ripe for review and
declaration by this Court. Plaintiff requests that the Court declare the nature and extent of the
parties’ contractual relationship as foilows: (a) Defendants were negligent per se in failing to follow
the Requirernents as determined by Nevada law; (b) Defendants were negligent by failing their duty
of care; (c) Defendants unlawfully discriminated and deprived Plaintiff of her civil rights by way of

.d .. ..
990793 ec ll 128

 

A'I'"|`OltNEYS AND

C`OUNSELORS a‘r L.Aw

onice: 1775)284_3383 Fax: 1775}234-3838
P_O. BoX 62 - RENo,Nr-:vAD.¢\ 895(14

327 Catu=omum Avez~zue - RENo, Nsvana 89509

 

FAHRENDORF,
Vrtoiua,

OLJPHANT

& OSTER L.L,P.

Case 3:19-cV-00071-LRH-CBC Document 1-1 Filed 02/08/19 Page 30 of 30

l\_)

\DOO"--JO\U\-Idu~)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

their various violations; and (d) Defendants negligently hired, trained and supervised their
employees..

84. Plaintiff has been required to retain the services of FAHRENDOR_F, V‘ILORIA,l
OLIPI'IANT dc OSTER L.L.P., to prosecute dds action and as a result is entitled to recover
reasonable attorney’s fees and costs of suit as allowed by law and equity

WHEREFOR.E, Plaintiff prays for damages, jointly and severally, as follows:

a. General damages, past and future, in excess of 350,000;

b. Special damages for past medical and other related expenses of not less than
$31,694.05 according to proof at time of tn`al;

c. .Additional special damages for past and future medical and incidental expense all
according to proof at time of trial;

cl. Attorney fees and costs of suit as allowed by law and equity;

e. For an order enjoining Defendants from unlawful discrimination set forth herein;

f. For Equitable Relief;

g. For Declaratory Relief that Defendants have violated the Requirernents; and

li. For such other and further relief as the Court deems just and proper.

MLB,MA'I_IU
Pursuant to NRS 2393.030, the undersigned does hereby afiirm that the preceding

document does not contain the personal information of any person as defined in NRS 603A.U40.

DATE.D this 20 day ofNovenaber, 2018.

FAHMNDORF, `WI.ORI_A,
OLIPH.ANT & OS'I`ER L.L.P.

x y
BYZ %M
..¢=/R. Shawn Oliphant, Esq.

Nevada Bar l\lo. 6441
Attorneys for Plaintiff

.d .. -
990793 oc 12 1129

 

 

